





EXHIBIT 10.9
SYNOPSYS, INC.
2017 NON-EMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN


RESTRICTED STOCK GRANT NOTICE AND AWARD AGREEMENT
([INITIAL] [ANNUAL OR INTERIM] AWARD)




Pursuant to its 2017 Non-Employee Directors Equity Incentive Plan (the “Plan”),
Synopsys, Inc. (the “Corporation”) has granted you (the “Eligible Director” or
“you”) the right to acquire the number of shares of the Corporation’s Common
Stock set forth below (“Award”). The Award is subject to the terms and
conditions as set forth in this Restricted Stock Grant Notice and Award
Agreement (this “Agreement”) and the Plan, which is incorporated by reference
herein in its entirety. If there is any conflict between the terms in this
Agreement and the Plan, the terms of the Plan will control.


Eligible Director:
 
 
Grant Number:
 
 
Date of Grant:
 
 
Number of Shares Subject to Award:
 
 



Vesting Schedule:    


[Vesting schedule to be inserted]


Additional Terms/Acknowledgments: The undersigned Eligible Director acknowledges
receipt of, and understands and agrees to, this Agreement, the Plan, the related
Plan prospectus and the Corporation’s Insider Trading Policy. Eligible Director
further acknowledges that as of the Date of Grant, this Agreement and the Plan
set forth the entire understanding between Eligible Director and the Corporation
regarding the acquisition of stock in the Corporation pursuant to the Award
specified above and supersede all prior oral and written agreements on that
subject.
 
Defined terms not explicitly defined in this Agreement but defined in the Plan
shall have the same definitions as in the Plan.


The details of the Award are as follows:


1.    ACQUISITION OF SHARES. By signing this Agreement, you hereby agree to
acquire from the Corporation, and the Corporation hereby agrees to issue to you,
the aggregate number of shares of Common Stock specified on the first page of
this Agreement for the consideration set forth in Section 3 and subject to all
of the terms and conditions of the Award and the Plan. You may not acquire less
than the aggregate number of shares specified in this Agreement.


2.    CLOSING. Your acquisition of the shares shall be consummated as follows:


(a)    You will acquire the shares, subject to your signing this Agreement in
the manner required by the Corporation and delivering a copy to the
Corporation’s Shareholder Services department, or to such other person as the
Corporation may designate, during regular business hours, on the Date of Grant
(the “Closing Date”) along with any consideration, other than your past or
future services, required to be delivered by you by law on the Closing Date
pursuant to Section 3 and such additional documents as the Corporation may then
require.




1

--------------------------------------------------------------------------------







(b)    The Corporation will direct the transfer agent for the Corporation to
deliver to the Escrow Agent pursuant to the terms of Section 9, below, the
certificate or certificates evidencing the shares of Common Stock being acquired
by you. You acknowledge and agree that any such shares may be held in book entry
form directly registered with the transfer agent or in such other form as the
Corporation may determine.
(c)    In the event of the termination of your Board service prior to the
Closing Date (other than as a result of a Change in Control), the closing
contemplated in this Agreement shall not occur.
3.    CONSIDERATION. Unless otherwise required by law and/or the Plan, the
shares of Common Stock to be delivered to you on the Closing Date shall be
deemed paid, in whole or in part in exchange for past and future services to be
rendered to the Corporation in the amounts and to the extent required by law.


4.    VESTING. Subject to the limitations contained herein, the shares you
acquire will vest as follows:


(a)    The shares will vest as provided in the Vesting Schedule set forth in
this Agreement, provided that vesting will cease upon the termination of your
Board service, subject to Section 4(b) below.


(b)    In the event of your death or Permanent Disability during the period of
your Board service, the shares will vest in that number of additional shares of
Common Stock subject to the Award (if any) in which you would have vested had
you continued in Board service until the next Annual Meeting.


(c)    Shares acquired by you that have vested in accordance with the Vesting
Schedule set forth in this Agreement and this Section 4 are “Vested Shares.”
Shares (and any cash, property or other securities held in respect of such
Shares) acquired by you pursuant to this Agreement that are not Vested Shares
are “Unvested Shares.”


5.    CAPITALIZATION CHANGES. The number of shares of Common Stock subject to
the Award and referenced in this Agreement shall be adjusted from time to time
for changes in capitalization pursuant to Section IV.C of the Plan.


6.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, you may not acquire any shares of Common Stock under the Award
unless the shares of Common Stock issuable upon such acquisition are then
registered under the Securities Act of 1933, as amended (the “Securities Act”)
or, if such shares of Common Stock are not then so registered, the Corporation
has determined that such acquisition would be exempt from the registration
requirements of the Securities Act. The acquisition of shares under the Award
also must comply with other applicable laws and regulations governing the Award,
and you may not acquire such shares if the Corporation determines that such
acquisition would not be in material compliance with such laws and regulations.


7.    RIGHT OF REACQUISITION. In the event you cease your Board service, the
Corporation shall automatically reacquire (the “Reacquisition Right”) for no
consideration all of the Unvested Shares, as of the date of such termination,
unless the Corporation agrees to waive its Reacquisition Right as to some or all
of the Unvested Shares. Any such waiver shall be exercised by the Corporation by
written notice to you or your representative (with a copy to the Escrow Agent,
as defined below) within ninety (90) days after the termination of your Board
service, and the Escrow Agent may then release to you the number of Unvested
Shares not being reacquired by the Corporation. If the Corporation does not
waive its reacquisition right as to all of the Unvested Shares, then upon such
termination of your Board service, the Escrow Agent shall transfer to the
Corporation the number of


2

--------------------------------------------------------------------------------







Unvested Shares the Corporation is reacquiring. The Reacquisition Right shall
expire when all of the shares have become Vested Shares in accordance with
Section 4.


8.    CERTAIN CORPORATE TRANSACTIONS. In the event of a Corporate Transaction as
defined in the Plan, the Reacquisition Right may be assigned by the Corporation
to the successor of the Corporation (or such successor’s parent Corporation), if
any, in connection with such transaction. To the extent the Reacquisition Right
remains in effect following such transaction, it shall apply to the new capital
stock, cash or other property received in exchange for the Common Stock in
consummation of the transaction, but only to the extent the Common Stock was at
the time covered by such right.


9.    ESCROW OF UNVESTED COMMON STOCK. As security for your faithful performance
of the terms of this Agreement and to ensure the availability for delivery of
your Common Stock upon execution of the Reacquisition Right provided in
Section 7 above, you agree to the following “Joint Escrow” and “Joint Escrow
Instructions,” and you and the Corporation hereby authorize and direct the
Corporate Secretary of the Corporation or the Corporate Secretary’s designee
(“Escrow Agent”) to hold the documents delivered to Escrow Agent pursuant to the
terms of this Agreement in accordance with the following Joint Escrow
Instructions:


(a)    In the event you cease your Board service, the Corporation shall pursuant
to the Reacquisition Right in Section 7, above, automatically reacquire for no
consideration all Unvested Shares, within the meaning of Section 4, above, as of
the date of such termination, unless the Corporation elects to waive such right
as to some or all of the Unvested Shares. If the Corporation (or its assignee)
elects to waive the Reacquisition Right, the Corporation or its assignee will
give you and Escrow Agent a written notice specifying the number of shares of
stock not to be reacquired. You and the Corporation hereby irrevocably authorize
and direct Escrow Agent to close the transaction contemplated by such notice as
soon as practicable following the date of termination of service in accordance
with the terms of this Agreement and the notice of waiver, if any.


(b)    Vested Shares shall be delivered to you upon your request given in the
manner provided in Section 19 for providing notices.


(c)    At any closing involving the transfer or delivery of some or all of the
property subject to this Agreement, Escrow Agent is directed (i) to date any
stock assignments necessary for the transfer in question, (ii) to fill in the
number of shares being transferred, and (iii) to deliver same, together with the
certificate, if any, evidencing the shares of Common Stock to be transferred, to
you or the Corporation, as applicable.


(d)    You irrevocably authorize the Corporation to deposit with Escrow Agent
the certificates, if any, evidencing shares of Common Stock to be held by Escrow
Agent hereunder and any additions and substitutions to said shares as specified
in this Agreement. You do hereby irrevocably constitute and appoint Escrow Agent
as your attorney-in-fact and agent for the term of this escrow to execute with
respect to such securities and other property all documents of assignment and/or
transfer and all stock certificates necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated.


(e)    This escrow shall terminate upon the expiration or application in full of
the Reacquisition Right, whichever occurs first, and the completion of the tasks
contemplated by these Joint Escrow Instructions.


(f)    If at the time of termination of this escrow, should Escrow Agent have in
its possession any documents, securities, or other property belonging to you,
Escrow Agent shall deliver all of same to you and shall be discharged of all
further obligations hereunder.




3

--------------------------------------------------------------------------------







(g)    Except as otherwise provided in these Joint Escrow Instructions, Escrow
Agent’s duties hereunder may be altered, amended, modified, or revoked only by a
writing signed by all of the parties hereto.


(h)    Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties or their assignees. Escrow Agent shall not be personally liable
for any act Escrow Agent may do or omit to do hereunder as Escrow Agent or as
attorney-in-fact for you while acting in good faith and any act done or omitted
by Escrow Agent pursuant to the advice of Escrow Agent’s own attorneys shall be
conclusive evidence of such good faith.


(i)    Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and is hereby
expressly authorized to comply with and obey orders, judgments, or decrees of
any court. In case Escrow Agent obeys or complies with any such order, judgment,
or decree of any court, Escrow Agent shall not be liable to any of the parties
hereto or to any other person, firm, or corporation by reason of such
compliance, notwithstanding any such order, judgment, or decree being
subsequently reversed, modified, annulled, set aside, vacated, or found to have
been entered without jurisdiction.


(j)    Escrow Agent shall not be liable in any respect on account of the
identity, authority, or rights of the parties executing or delivering or
purporting to execute or deliver this Agreement or any documents or papers
deposited or called for hereunder.


(k)    Escrow Agent shall not be liable for the outlawing of any rights under
any statute of limitations with respect to these Joint Escrow Instructions or
any documents deposited with Escrow Agent.


(l)    Escrow Agent’s responsibilities as Escrow Agent hereunder shall terminate
if Escrow Agent shall cease to be the Secretary of the Corporation or if Escrow
Agent shall resign by written notice to each party. In the event of any such
termination, the Corporation may appoint any officer or assistant officer of the
Corporation or other person who in the future assumes the position of Secretary
for the Corporation as successor Escrow Agent and you hereby confirm the
appointment of such successor or successors as your attorney-in-fact and agent
to the full extent of such successor Escrow Agent’s appointment.


(m)    If Escrow Agent reasonably requires other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.


(n)    It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities, Escrow
Agent is authorized and directed to retain in its possession without liability
to anyone all or any part of said securities until such dispute shall have been
settled either by mutual written agreement of the parties concerned or by a
final order, decree, or judgment of a court of competent jurisdiction after the
time for appeal has expired and no appeal has been perfected, but Escrow Agent
shall be under no duty whatsoever to institute or defend any such proceedings.


(o)    By signing this Agreement below Escrow Agent becomes a party hereto only
for the purpose of said Joint Escrow Instructions in this Section 9; Escrow
Agent does not become a party to any other rights and obligations of this
Agreement apart from those in this Section 9.




4

--------------------------------------------------------------------------------







(p)    Escrow Agent shall be entitled to employ such legal counsel and other
experts as Escrow Agent may deem necessary properly to advise Escrow Agent in
connection with Escrow Agent’s obligations hereunder. Escrow Agent may rely upon
the advice of such counsel, and may pay such counsel reasonable compensation
therefor. The Corporation shall be responsible for all fees generated by such
legal counsel in connection with Escrow Agent’s obligations hereunder.


(q)    These Joint Escrow Instructions set forth in this Section 9 shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. It is understood and agreed that references to
“Escrow Agent” or “Escrow Agent’s” herein refer to the original Escrow Agent and
to any and all successor Escrow Agents. It is understood and agreed that the
Corporation may at any time or from time to time assign its rights under this
Agreement and these Joint Escrow Instructions in whole or in part.


10.    IRREVOCABLE POWER OF ATTORNEY. You constitute and appoint the
Corporation’s Secretary as attorney-in-fact and agent to transfer said Common
Stock on the books of the Corporation with full power of substitution in the
premises, and to execute with respect to such securities and other property all
documents of assignment and/or transfer and all stock certificates necessary or
appropriate to make all securities negotiable and complete any transaction
herein contemplated. This is a special power of attorney coupled with an
interest (specifically, the Corporation’s underlying security interest in
retaining the shares of Common Stock in the event you do not perform the
associated services for the Corporation), and is irrevocable and shall survive
your death or legal incapacity. This power of attorney is limited to the matters
specified in this Agreement.


11.    RIGHTS AS STOCKHOLDER. Subject to the provisions of this Agreement, you
shall have the right to exercise all rights and privileges of a stockholder of
the Corporation with respect to the shares deposited in the Joint Escrow. You
shall be deemed to be the holder of the shares for purposes of receiving any
dividends that may be paid with respect to such shares and for purposes of
exercising any voting rights relating to such shares, even if some or all of the
shares are Unvested Shares. For clarity, dividends paid in respect of Unvested
Shares are subject to the same vesting schedule as applies to the related
Unvested Shares.


12.    LIMITATIONS ON TRANSFER OF THE COMMON STOCK. In addition to any other
limitation on transfer created by applicable securities laws, you shall not
sell, assign, hypothecate, donate, encumber, or otherwise dispose of any
interest in the Common Stock while such shares of Common Stock are Unvested
Shares or continue to be held in the Joint Escrow; provided, however, that an
interest in such shares may be transferred pursuant to a qualified domestic
relations order as defined in the Internal Revenue Code of 1986, as amended (the
“Code”) or Title I of the Employee Retirement Income Security Act. Before any
Common Stock has been released from the Joint Escrow, you shall not sell,
assign, hypothecate, donate, encumber, or otherwise dispose of any interest in
the Common Stock except in compliance with the provisions herein and applicable
securities laws.


13.    RESTRICTIVE LEGENDS. Any certificates representing the Common Stock shall
have endorsed thereon appropriate legends as determined by the Corporation.


14.    NON-TRANSFERABILITY OF THE ANNUAL AWARD. The Award (except for Vested
Shares issued pursuant thereto) is not transferable except by will or by the
laws of descent and distribution or as otherwise set forth in Section 12 above.


15.    ANNUAL AWARD NOT A SERVICE CONTRACT. The Award is not an employment or
service contract, and nothing in the Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the
Corporation. In addition, nothing in the Award shall obligate the Corporation,
its respective stockholders, or the Board to continue any relationship that you
might have as an Eligible Director.




5

--------------------------------------------------------------------------------







16.    TAXES. You acknowledge that the ultimate liability for any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding due in connection with the Award (“Tax-Related Items”) legally due
by you is and remains your responsibility and that the Corporation (1) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant, vesting or
delivery of shares under the Award, the subsequent sale of shares acquired
pursuant to the Award and the receipt of any dividends; and (2) does not commit
to structure the terms of the grant or any aspect of the Award to reduce or
eliminate your liability for Tax-Related Items.


17.    TAX CONSEQUENCES. You agree to review with your own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. You shall rely solely on such
advisors and not on any statements or representations of the Corporation or any
of its agents. You understand that you (and not the Corporation) shall be
responsible for your own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement. You understand
that Section 83 of the Code taxes as ordinary income to you the fair market
value of the shares of Common Stock as of the date any restrictions on the
shares lapse (that is, as of the date on which part or all of the shares vest).
In this context, “restriction” includes the right of the Corporation to
reacquire the shares pursuant to its Reacquisition Right. You understand that
you may elect to be taxed on the fair market value of the shares at the time the
shares are acquired rather than when and as the Corporation’s Reacquisition
Right expires by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty (30) days after the Date of Grant. YOU
ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE CORPORATION’S, TO
FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU REQUEST THE
CORPORATION OR ITS REPRESENTATIVES TO MAKE THE FILING ON YOUR BEHALF. You
further acknowledge that you are aware that should you file an election under
Section 83(b) of the Code and then subsequently forfeit the shares, you will not
be able to report as a loss the value of any shares forfeited and will not get a
refund of any of the tax paid.


18.    DATA PRIVACY.
(a)    You hereby explicitly and unambiguously consent to the collection, use
and transfer, in electronic or other form, of your personal data as described in
this document by the Corporation for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
(b)    You understand that the Corporation holds certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
compensation, nationality, job title, any shares of stock or directorships held
in Corporation, details of all awards or any other entitlement to shares of
stock awarded, canceled, settled, vested, unvested or outstanding in your favor
(the “Personal Data”), for the purpose of implementing, administering and
managing the Plan. You understand that Personal Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than your country. You understand that you may request a list with
the names and addresses of any potential recipients of the Personal Data by
contacting the Corporation’s Corporate Secretary. You authorize the recipients
to receive, possess, use, retain and transfer the Personal Data, in electronic
or other form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Personal
Data as may be required to a broker or other third party with whom you may elect
to deposit any shares of stock acquired upon vesting of the Award. You
understand that Personal Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that you may, at any time, view the Personal Data, request additional
information about the storage and processing of the Personal Data, request any
necessary amendments to the Personal Data or refuse or withdraw the consents
herein, in any case without cost, by contacting the Corporation’s Corporate


6

--------------------------------------------------------------------------------







Secretary. You understand, however, that refusing or withdrawing your consent
may affect your ability to hold the Award and participate in the Plan.
19.    NOTICES. Any notice or request required or permitted under this Agreement
or the Plan shall be given in writing to each of the other parties hereto and
shall be deemed effectively given on the earlier of (i) the date of personal
delivery, including delivery by express courier, or (ii) the date that
electronic notice is sent by you or the Corporation (as applicable), in the case
of notices provided by electronic means, or (iii) the date that is five (5) days
after deposit in the United States Post Office (whether or not actually received
by the addressee), by registered or certified mail with postage and fees
prepaid, addressed at the following addresses, or at such other address(es) as a
party may designate by ten (10) days’ advance written notice to each of the
other parties hereto:


CORPORATION:
 
Synopsys, Inc.
 
 
690 East Middlefield Road
 
 
Mountain View, California 94043
 
 
Attn: Shareholder Services
 
 
 
YOU:
 
Your address as on file with the Corporation
at the time notice is given
 
 
 
ESCROW AGENT:
 
Corporate Secretary
 
 
Synopsys, Inc.
 
 
690 East Middlefield Road
 
 
Mountain View, California 94043



20.    MISCELLANEOUS.


(a)The rights and obligations of the Corporation under this Agreement shall be
transferable by the Corporation to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Corporation’s successors and assigns. Your rights and
obligations under the Award may be assigned only with the prior written consent
of the Corporation.
(b)    All obligations of the Corporation under the Plan and this Agreement
shall be binding on any successor to the Corporation, whether the existence of
such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Corporation.
(c)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Corporation to carry out
the purposes or intent of the Award.
(d)    You acknowledge and agree that you have reviewed this Agreement in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting the Award and fully understand all provisions of the
Award.
(e)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.


7

--------------------------------------------------------------------------------







21.    AMENDMENT. This Agreement may be amended solely by the Corporation by a
writing (including an electronic writing) which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment impairing your rights hereunder may be
made without your written consent. Without limiting the foregoing, the
Corporation reserves the right to change, by written notice (including via
electronic delivery) to you, the provisions of this Agreement in any way it may
deem necessary or advisable to carry out the purpose of the grant as a result of
any change in applicable laws or regulations or any future law, regulation,
ruling, or judicial decision, provided that any such change shall be applicable
only to rights relating to that portion of the Award which is then subject to
restrictions as provided herein.
22.    GOVERNING PLAN DOCUMENT. The Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of the Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of the Award and those of the Plan,
the provisions of the Plan shall control. The Corporation shall have the power
to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation, and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Board shall be final and binding
upon you, the Corporation, and all other interested persons. No member of the
Board shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.


23.    CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules. For purposes of litigating any dispute
that arises directly or indirectly from the relationship of the parties
evidenced by the Award or this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of Santa Clara,
California, or the federal courts for the United States for the Northern
District of California.
24.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
25.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
prospectus providing the information required by Rule 428(b)(1) promulgated
under the Securities Act.


26.    ELECTRONIC DELIVERY. The Corporation may, in its sole discretion, decide
to deliver any documents related to the Award granted hereunder or to
participation in the Plan (or future restricted stock units or other equity
awards that may be granted under the Plan) by electronic means (including by
filing documents publicly with the Securities and Exchange Commission at
www.sec.gov or any successor website thereto) or to request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Corporation or another third party designated by the Corporation.
* * * * *


8

--------------------------------------------------------------------------------









Your signature below or online acceptance (where permitted) indicates that you
have read this Agreement and agree to be bound by the terms and conditions of
the Plan and this Agreement.


SYNOPSYS, INC.
 
ELIGIBLE DIRECTOR


By:       
 


By:       
Name:       


Title: General Counsel and Corporate Secretary


Date: <<Grant Date>>   
 
<<Name>>


Date: _______________



* * * * *


The Escrow Agent hereby acknowledges and accepts its rights and responsibilities
pursuant to Section 9, above.


ESCROW AGENT:


By:                
 
Name:                 
 
Title:                 









9